TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 27, 2015



                                       NO. 03-12-00247-CV


                                Roland Oil Company, Appellant

                                                  v.

                            Railroad Commission of Texas, Appellee




       APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND FIELD
AFFIRMED ON MOTION FOR REHEARING -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on March 28, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. We therefore grant the Railroad Commission’s motion for

rehearing; dismiss as moot its motion for en banc reconsideration; withdraw our opinion and

judgment dated August 29, 2014; and affirm the district court’s judgment. The appellant shall

pay all costs relating to this appeal, both in this Court and the court below.